            Case 4:21-cr-00131-BRW Document 3 Filed 05/04/21 Page 1 of 3


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION


UNITED STATES OF AMERICA                      )       No. 4:21CR   OJ \3,\ BRvJ
                                              )
V.                                            )       21 U.S.C. § 846
                                              )       18 U.S.C. § 924(c)(l)(A)
HALACIUS PHILLIPS                             )       18 U.S.C. § 922(g)(l)


                                         INDICTMENT

THE GRAND JURY CHARGES THAT:

                                            COUNTl

       From in or about September 2016 until on or about January 24, 2019, in the Eastern District

of Arkansas and elsewhere, the defendant,

                                     HALACIUS PHILLIPS,

voluntarily and intentionally conspired with others known and unknown to the grand jury, to

knowingly and intentionally distribute and possess with intent to distribute 500 grams or more of

a mixture and substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance, in violation of Title 21, United States Code, Sections 841(a)(l) and

841(b)(l)(A).

       All in violation of Title 21 , United States Code, Section 846.

                                            COUNT2

       On or about January 24, 2019, in the Eastern District of Arkansas, the defendant,

                                     HALACIUS PHILLIPS,

knowingly and intentionally possessed at least one of the following firearms, that is: a Savage

Arms Inc., Savage AXIS, .243 caliber rifle, bearing serial number SNK104917; a Ruger, Ruger

American, .308 caliber rifle, bearing serial number 694-52769; and a Savage Arms, Springfield


                                                     1
             Case 4:21-cr-00131-BRW Document 3 Filed 05/04/21 Page 2 of 3


Model 57F, 20 gauge shotgun with an unknown serial number, in furtherance of a drug

trafficking crime prosecutable in a court of the United States, that is: a violation of Title 21 ,

United States Code, Section 846, as set forth in Count 1 of this Indictment.

        All in violation of Title 18, United States Code, Section 924(c)(l)(A).

                                              COUNT3

       A.       On or about January 24, 2019, the defendant,

                                      HALACIUS PHILLIPS,

had previously and knowingly been convicted of one or more of the following crimes punishable

by a term of imprisonment exceeding one year:

                1.     Tenoristic Threatening, in Conway County, Arkansas, Circuit Court in

                        Case Number lSCR-96-161;

               2.      Aggravated Assault, in Conway County, Arkansas, Circuit Court in Case

                       Number lSCR-96-980;

               3.      Failure to Appear, in Conway County, Arkansas, Circuit Court in Case

                       Number lSCR-96-99;

               4.      Domestic Battering 2 nd Degree and Tenoristic Threatening 1st Degree, in

                       Lonoke County, Arkansas, Circuit Court in Case Number CR-05-393; and

               5.      Failure to Appear, in Pope County, Arkansas Circuit Court in Case

                       Number 58CR-17-803.

       B.      On or about January 24, 2019, in the Eastern District of Arkansas, the

defendant,

                                      HALACIUS PHILLIPS,

knowingly possessed, in and affecting commerce, one or more of the following firearms:




                                                      2
            Case 4:21-cr-00131-BRW Document 3 Filed 05/04/21 Page 3 of 3


                1.      a Savage Arms Inc., Savage AXIS, .243 caliber rifle, bearing serial

                        number SNK104917;

                2.      a Ruger, Ruger American, .308 caliber rifle, bearing serial number 694-

                        52769; and

                3.      a Savage Arms, Springfield Model 57F, 20 gauge shotgun with an

                        unknown serial number.

        All in violation of Title 18, United States Code, Section 922(g)(l ).

                                 FORFEITURE ALLEGATION 1

        Upon conviction of Count 1 of this Indictment, the defendant, HALACIUS PHILLIPS,

shall forfeit to the United States, under Title 21, United States Code, Section 853(a)(l), all

property constituting, or derived from, any proceeds the person obtained, directly or indirectly,

as a result of the offense.

                                 FORFEITURE ALLEGATION 2

        Upon conviction of Count 1 of this Indictment, the defendant, HALACIUS PHILLIPS,

shall forfeit to the United States, under Title 21, United States Code, Section 853(a)(2), all of the

person's prope1iy used or intended to be used, in any manner or part, to commit, or to facilitate

the commission of the offense.

                                 FORFEITURE ALLEGATION 3

       Upon conviction of Count 1, 2, or 3 of this Indictment, the defendant, HALACIUS

PHILLIPS, shall forfeit to the United States, under Title 18, United States Code, Section 924( d),

Title 21, United States Code, Section 853, and Title 28, United States Code, Section 2461(c), all

firearms and ammunition involved in the commission of the offense.

                      [END OF TEXT. SIGNATURE PAGE ATTACHED.]




                                                      3
